Name: 85/548/EEC: Commission Decision of 9 December 1985 on the approval of a modification to the programme for the egg-packing and egg product sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  management;  foodstuff
 Date Published: 1985-12-19

 Avis juridique important|31985D054885/548/EEC: Commission Decision of 9 December 1985 on the approval of a modification to the programme for the egg-packing and egg product sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 341 , 19/12/1985 P. 0024 - 0024*****COMMISSION DECISION of 9 December 1985 on the approval of a modification to the programme for the egg-packing and egg product sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) (85/548/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fish products are processed and marketed (1), as last amended by Council Regulation (EEC) No 1247/85 (2) and in particular Article 5 thereof, Whereas on 20 February 1985 the Danish Government forwarded a modification to the programme for the egg-packing and egg product sector approved by a Decision of the Commission on 18 October 1979 (3); Whereas this modification concerns the renovation and centralization of egg-packing centres and the modernization and rationalization of plants manufacturing egg products in Denmark, with a view to achieving rational processing of eggs, an expansion of sales opportunities and a reduction in the cost of marketing and processing eggs; whereas it therefore constitutes a programme within the meaning of Council Regulation (EEC) No 355/77; Whereas the modification contains sufficient of the details listed in Article 3 of Council Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the egg production sector in Denmark; whereas the estimated time required for implementation of the modification does not exceed the period mentioned in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The modification for the egg-packing and egg product sector pursuant to Council Regulation (EEC) No 355/77 forwarded by the Danish Government on 20 February 1985 is hereby approved. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 9 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 280, 9. 11. 1977, p. 29.